Title: To James Madison from Timothy Pickering, 12 May 1796
From: Pickering, Timothy
To: Madison, James


Sir,
May 12. 1796.
I have this morning received a letter from Colo. Monroe, covering the account of the sums paid for books &c. for the department of war, amounting to 2570 livres & 6 deniers. I have sent the letter and account to the Secretary of War, on whom is devolved the duty of making payment. The account transmitted with the books was made out in Assignats. That now received gives the rates of depreciation, & the above mentioned sum must be the value in specie. I am very respectfully sir, yr. obt. servt.
T. Pickering
